Exhibit 10.2
Execution Copy
 
CONTINGENT CONTRIBUTION AGREEMENT
Dated as of May 1, 2009
By and among
NRG ENERGY, INC.
NRG RETAIL, LLC
RERH HOLDINGS, LLC
RELIANT ENERGY RETAIL HOLDINGS, LLC
and
MERRILL LYNCH COMMODITIES, INC.
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1 General
    1  
SECTION 1.2 Specific Terms
    2  
 
       
ARTICLE II CONTRIBUTIONS
    4  
 
       
SECTION 2.1 Initial Contribution
    4  
SECTION 2.2 Contingent Equity Contributions
    4  
SECTION 2.3 Accelerated Contribution Events
    5  
SECTION 2.4 Waiver
    6  
SECTION 2.5 Reinstatement
    7  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    7  
 
       
SECTION 3.1 Representations and Warranties of Parent
    7  
SECTION 3.2 Indemnification; Expenses
    8  
 
       
ARTICLE IV COVENANTS OF PARENT
    9  
 
       
SECTION 4.1 Exclusivity
    9  
SECTION 4.2 Non-Reliance
    9  
SECTION 4.3 Investment Basket under NRG Credit Agreement
    9  
SECTION 4.4 Other Covenants
    9  
 
       
ARTICLE V MISCELLANEOUS
    10  
 
       
SECTION 5.1 Liability of Parent
    10  
SECTION 5.2 Specific Performance
    10  
SECTION 5.3 Amendments
    10  
SECTION 5.4 Notices
    11  
SECTION 5.5 Merger and Integration
    11  
SECTION 5.6 Severability of Provisions
    11  
SECTION 5.7 Governing Law
    11  
SECTION 5.8 Counterparts
    11  
SECTION 5.9 Nonpetition Covenant; Bankruptcy
    11  
SECTION 5.10 Binding Effect; Assignability; Third Party Beneficiary
    12  
SECTION 5.11 Term
    12  





--------------------------------------------------------------------------------



 



CONTINGENT CONTRIBUTION AGREEMENT
THIS CONTINGENT CONTRIBUTION AGREEMENT, dated as of May 1, 2009 (this
“Agreement”), is entered into by and among NRG ENERGY, INC., a Delaware
corporation (“Parent”), NRG RETAIL, LLC, a Delaware limited liability company
(“NRG Retail”), RERH HOLDINGS, LLC, a Delaware limited liability company (“RERH
Holdings”), RELIANT ENERGY RETAIL HOLDINGS, LLC, a Delaware limited liability
company (“RERH”) and Merrill Lynch Commodities, Inc., a Delaware corporation
(“MLCI”). Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the CSRA (as defined below),
provided that, if, within such definition in the CSRA a further term is used
which is defined herein, then such further term shall have the meaning given to
such further term herein.
W I T N E S S E T H:
          WHEREAS, MLCI is entering into an Amended and Restated Credit Sleeve
and Reimbursement Agreement (the “CSRA”) dated as of May 1, 2009 with RERH
Holdings, the Other Reliant Retail Obligors and Merrill Lynch & Co., Inc.
concurrently with the entering into of this Agreement;
          WHEREAS, NRG Retail has entered into a LLC Membership Interest
Purchase Agreement dated as of May 1, 2009 with Reliant Energy, Inc. (“REI”), a
Delaware corporation (the “Purchase and Sale Agreement”), pursuant to which NRG
Retail has agreed to purchase, and REI has agreed to sell to NRG Retail, 100% of
the equity interest in RERH Holdings, Reliant Energy Retail Services, LLC, a
Delaware limited liability company, and Reliant Energy Services Texas, LLC, a
Delaware limited liability company, owned by REI (the “Retail Acquisition”)
concurrently with the entering into of this Agreement;
          WHEREAS, in order to induce the parties to the CSRA to enter into the
CRSA pursuant to the terms and subject to the conditions set forth herein and in
the CSRA, Parent desires to make at the times specified herein and on the terms
set forth herein capital contributions to RERH.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, RERH Holdings, Parent, NRG Retail,
RERH and MLCI, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 General. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, renewed or replaced (subject to any
restrictions on such





--------------------------------------------------------------------------------



 



amendments, restatements, supplements or modifications, renewals or replacements
set forth therein or herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (d) all references herein to Sections, Exhibits and
Schedules shall be construed to refer to Sections of, and Exhibits and Schedules
to, this Agreement.
SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, Houston, Texas or New York City.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Core Collateral Subsidiary” shall mean each of Louisiana Generating
LLC, Huntley Power LLC, Dunkirk Power LLC, Indian River Power LLC, Oswego Harbor
Power LLC, Astoria Gas Turbine LLC, Arthur Kill Power LLC, NRG Texas LP, NRG
South Texas LP and NRG Power Marketing.
          “ERCOT” means the Electric Reliability Council of Texas, or any
successor thereto.
          “Excluded Subsidiaries” means collectively, the “Excluded
Subsidiaries” from time to time as defined in the NRG Credit Agreement and the
“Immaterial Subsidiaries” from time to time as defined in the Senior Note
Documents.
          “Exempt Subsidiaries” shall mean, collectively, NRG Ilion LP LLC, NRG
Ilion Limited Partnership, Meriden Gas Turbine LLC, LSP-Nelson Energy LLC, NRG
Nelson Turbines LLC, NRG Jackson Valley Energy I, Inc., NRG McClain LLC, NRG
Audrain Holding LLC, NRG Audrain Generating LLC, NRG Peaker Finance Company LLC,
Bayou Cove Peaking Power, LLC, Big Cajun I Peaking Power LLC, NRG Rockford LLC,
NRG Rockford II LLC, NRG Rockford Equipment II LLC, NRG Sterlington Power LLC
and NRG Rockford Acquisition LLC, and shall not, in any event, include any Core
Collateral Subsidiary.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
county, or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, independent system operator, transmission organization or
other entity to the extent exercising executive, legislative, judicial, taxing,
monetary, regulatory, supervisory or administrative powers or functions of or
pertaining to government.
          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority.
          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect upon (i) the business, operations, property or financial
condition of such Person and its Subsidiaries taken

2



--------------------------------------------------------------------------------



 



as a whole, or (ii) the validity or enforceability against any such Person or
any of its Subsidiaries of this Agreement or any other Transaction Document to
which it is a party or the transactions contemplated thereby or the rights and
remedies of MLCI thereunder or the performance by such Person of its obligations
thereunder.
          “NRG Credit Agreement” means the Second Amended and Restated Credit
and Guaranty Agreement dated as of June 8, 2007 among Parent, the lenders
referred to therein, and Citicorp North America, as administrative agent and
collateral agent, as each of the foregoing has been amended, restated,
supplemented or otherwise modified from time to time but shall not include any
restatement, replacement or refinancing thereof unless the principal amount of
Indebtedness outstanding and/or available to be drawn under such replacement or
refinancing is at least $100 million.
          “NRG Parent Debt” means (a) Senior Notes and (b) NRG Credit Agreement.
          “Organizational Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Person” means any individual, corporation, firm, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Significant Subsidiary” shall mean any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof and shall in any event include the Core Collateral Subsidiaries.
          “Solvent” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided, that if the context in which “Solvent” is used
refers to a Person together with its Subsidiaries, Person as used in this
definition shall be deemed to be a reference to such Person together with its
Subsidiaries.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or

3



--------------------------------------------------------------------------------



 



interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
          “Unrestricted Subsidiary” shall have the meaning set forth in the NRG
Credit Agreement.
ARTICLE II
CONTRIBUTIONS
SECTION 2.1 Initial Contribution. Contemporaneously with the closing of the
Retail Acquisition, on the date hereof, Parent shall contribute an amount in
cash equal to $200,000,000 to the capital of RERH Holdings (the “Initial
Contribution”), without recourse, to fund the working capital needs of RERH
Holdings and its Subsidiaries in accordance with Section 6.11(c) of the CSRA,
and RERH Holdings hereby agrees to accept the Initial Contribution. Parent
hereby acknowledges that the Initial Contribution to RERH Holdings hereunder is
absolute and irrevocable, without reservation or retention of any interest
whatsoever by Parent. RERH hereby irrevocably directs Parent to make the Initial
Contribution directly as if it were “revenue” under Section 6.11 of the CSRA.
SECTION 2.2 Contingent Equity Contributions.
          (a) If, and only if, on November 1, 2009, the then outstanding
Exposure under the CSRA exceeds the Target Exposure for such date (the
“Additional Contribution Trigger”), Parent shall within two (2) Business Days of
such date, make a capital contribution in cash to RERH equal to $250,000,000
(“Additional Contribution”). Parent hereby acknowledges that any Additional
Contribution to RERH hereunder, subject to the occurrence of the Additional
Contribution Trigger or an Accelerated Contribution Event, (i) is absolute and
irrevocable, without recourse, without reservation or retention of any interest
whatsoever by Parent and (ii) shall be required to be contributed by Parent
regardless of whether the amount of such Additional Contribution would be
sufficient to reduce Exposure under the CSRA to the amount required for such
date in the ESDS. RERH hereby irrevocably directs Parent to make all Additional
Contributions directly to the account of MLCI in accordance with Section 6.18 of
the CSRA.
          (b) If, and only if, on October 31, 2010, either (i) the Exposure
under the CSRA is in excess of zero or (ii) the Credit Sleeve Termination Date
has not occurred (either of (i) or (ii), a “Final Contribution Trigger”), Parent
shall on such date make a capital contribution in cash to RERH in an amount
sufficient to permit RERH to reduce Exposure under the CSRA to zero on such date
and to the extent necessary to cause the Credit Sleeve Termination Date to occur
on such date (“Final Contribution” and together with any Additional
Contribution, the “Contingent Equity Contributions”); provided, that Parent
shall not be obligated to contribute an amount under this clause (b) in excess
of $400 million (“Maximum Amount of the Final Contribution”). Parent hereby
acknowledges that the Final Contribution to RERH hereunder, subject to the
occurrence of the Final Contribution Trigger or an Accelerated Contribution
Event (i) is absolute and irrevocable, without recourse, without reservation or
retention of any interest whatsoever by Parent and (ii) shall be required to be
contributed by Parent regardless of whether the amount of such Final
Contribution would be sufficient to reduce Exposure under the CSRA to zero or to
cause the Credit Sleeve Termination Date to occur. RERH hereby irrevocably
directs Parent to make the Final Contribution directly to the account of MLCI in
accordance with Section 6.18 of the CSRA.

4



--------------------------------------------------------------------------------



 



          (c) To the extent required by law or otherwise, the Parent, NRG
Retail, RERH Holdings and RERH agree that, notwithstanding that Parent shall
make Contingent Equity Contributions directly to RERH all Contingent Equity
Contributions shall be deemed to have been made by the Parent to NRG Retail with
a subsequent contribution from NRG Retail to RERH Holdings with a subsequent
contribution from RERH Holdings to RERH. Each of NRG Retail and RERH Holdings
hereby acknowledges that it shall not have any interest in or right to any
Contingent Equity Contribution and to the extent it shall be deemed to have any
such interest or right therein it hereby absolutely and irrevocably assigns all
of its rights, title and interest hereunder (including to any Contingent Equity
Contributions hereunder), without recourse, without reservation or retention of
any interest whatsoever to RERH.
          (d) It is the intention of Parent, NRG Retail, RERH Holdings and RERH
that the Contingent Equity Contribution amounts contributed by Parent to the
capital of RERH pursuant to this Agreement shall not be part of Parent’s, NRG
Retail’s or RERH Holdings’ estate in the event of the filing of a bankruptcy
petition by or against Parent, NRG Retail or RERH Holdings under any bankruptcy
or similar law.
          (e) The Parent, NRG Retail, RERH Holdings and RERH agree that the
obligations of the Parent are not conditioned on RERH, NRG Retail or RERH
Holdings issuing any securities to the Parent, NRG Retail or RERH Holdings in
respect of any payment made in respect of the Parent’s obligations pursuant to
Sections 2.1 and 2.2 hereof and the obligations of the Parent shall not be
construed as an obligation of the Parent, NRG Retail or RERH Holdings to extend
a loan, credit or financial accommodation to NRG Retail, RERH Holdings or RERH.
SECTION 2.3 Accelerated Contribution Events. Notwithstanding the forgoing
Sections 2.1 and 2.2, if, and only if:
     (a) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, any of its Significant Subsidiaries (other than the
Exempt Subsidiaries, the Unrestricted Subsidiaries and the Excluded
Subsidiaries) or any group of Significant Subsidiaries (other than the Exempt
Subsidiaries, the Unrestricted Subsidiaries and the Excluded Subsidiaries) that,
taken together, would constitute a Significant Subsidiary or RERH Holdings or
RERH or their debts, or of a substantial part of any of their respective assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Parent, any of its Significant Subsidiaries (other than the Exempt Subsidiaries,
the Unrestricted Subsidiaries and the Excluded Subsidiaries) or any group of
Significant Subsidiaries (other than the Exempt Subsidiaries, the Unrestricted
Subsidiaries and the Excluded Subsidiaries) that, taken together, would
constitute a Significant Subsidiary or RERH Holdings or RERH or for a
substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or
     (b) the Parent, any of its Significant Subsidiaries (other than the Exempt
Subsidiaries, the Unrestricted Subsidiaries and the Excluded Subsidiaries) or
any group of Significant Subsidiaries (other than the Exempt Subsidiaries, the
Unrestricted Subsidiaries and the Excluded Subsidiaries) that, taken together,
would constitute a Significant Subsidiary or RERH Holdings or RERH shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of,

5



--------------------------------------------------------------------------------



 



or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (a) of this Section 2.3, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent, any of its Significant Subsidiaries (other
than the Exempt Subsidiaries, the Unrestricted Subsidiaries and the Excluded
Subsidiaries) or any group of Significant Subsidiaries (other than the Exempt
Subsidiaries, the Unrestricted Subsidiaries and the Excluded Subsidiaries) that,
taken together, would constitute a Significant Subsidiary or RERH Holdings or
RERH or for a substantial part of any of their respective assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or
     (c) the Parent shall fail to make any principal or interest payment (or
with respect to any Contractual Obligation payment or Specified Transaction
payment, any analogous or similar payment) when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
(i) any NRG Parent Debt or (ii) any other Contractual Obligations evidencing or
governing (A) Indebtedness (other than Indebtedness arising out of any Specified
Transaction) with an aggregate amount in excess of $150,000,000 or (B) Specified
Transactions with a mark-to-market value in excess of $150,000,000; or
     (d) the Parent shall fail to make (i) the Initial Contribution when due and
(ii) any Contingent Equity Contributions when due; or
     (e) the Parent shall fail to perform or observe any term, covenant or
agreement contained in this Agreement (other than payment of Contingent Equity
Contributions) and such failure continues for five (5) Business Days after the
earlier to occur of (i) the Parent receiving written notice thereof from MLCI
and (ii) a Responsible Officer or other executive officer of the Parent
obtaining knowledge of such occurrence; or
     (f) any representation, warranty, certification or statement of fact made
or deemed made by the Parent herein, in any Transaction Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (g) the occurrence of an Event of Default under the CSRA after the
expiration of any applicable cure or grace periods; or
     (h) any event of default or termination event shall occur under the
PMI/REPS ISDA after the expiration of any applicable cure or grace periods;
then, and in every such event (each an “Accelerated Contribution Event”), an
amount equal to (i) $850,000,000, minus (2) any amount previously contributed by
the Parent pursuant to Sections 2.1 and 2.2, may be declared due and payable by
MLCI (except with respect to clause (a) and (b), in which cases such amount
shall automatically become due and payable), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Parent.
SECTION 2.4 Waiver.
          (a) RERH or MLCI may at any time, without the consent of the Parent,
without notice to the Parent and without affecting or impairing RERH’s or the
MLCI’s rights, or impairing the Parent’s obligations hereunder, do any of the
following with respect to any Obligation under the Transaction Documents: (a) in
accordance with the terms of the Transaction Documents, make changes,

6



--------------------------------------------------------------------------------



 



modifications, amendments or alterations, by operation of law or otherwise,
including without limitation, any change to the method of calculating Target
Exposure, ESDS or Exposure under the CSRA, (b) grant renewals and extensions of
time, for payment or otherwise, (c) accept new or additional documents,
instruments or agreements relating to or in substitution of Obligations under
the Transaction Documents, or (d) otherwise handle the enforcement of their
respective rights and remedies in accordance with their business judgment.
          (b) Until such time as all of the Obligations under the Transaction
Documents have been paid in full (other than indemnities and similar
reimbursement Obligations not then due and payable), the Parent hereby waives
all rights of subrogation or contribution, whether arising by contract or
operation of law (including, without limitation, any such right arising under
the federal bankruptcy code) or otherwise by reason of any payment by it
pursuant to the provisions of this Agreement and further agrees with RERH for
the benefit of the MLCI that any such payment by it shall constitute a
nonrescindable cash contribution by the Parent to RERH.
SECTION 2.5 Reinstatement. The obligations of the Parent under this Section 2.2
and Section 2.3 shall be automatically reinstated if and to the extent that for
any reason any payment in respect of any Contingent Equity Contribution is
rescinded or must be otherwise restored by any recipient of the Contingent
Equity Contribution, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parent agrees that it will indemnify MLCI
on demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by MLCI in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.1 Representations and Warranties of Parent. Parent on behalf of itself
and NRG Retail makes the following representations and warranties, on which
RERH, RERH Holdings and MLCI rely in entering into this Agreement and the CSRA.
Such representations are made only as of the execution and delivery of this
Agreement, but shall survive the Contingent Equity Contributions.
          (a) Existence; Qualification and Power; Compliance with Laws. Each of
Parent and NRG Retail (i) are duly organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) have all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own their assets and carry on their business and (B)
execute, deliver and perform their respective obligations under this Agreement
and the other Transaction Documents to which each is a party, (iii) are duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where their ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (iv) are in compliance with
all Laws, except in each case referred to in clause (ii)(A), (iii) or (iv), to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
          (b) Authorization; No Contravention. The execution, delivery and
performance by Parent and NRG Retail of this Agreement and the other Transaction
Documents to which either is a party has been duly authorized by all necessary
corporate action, and does not and will not (i) contravene the terms of any of
either Parent’s or NRG Retail’s Organizational Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made

7



--------------------------------------------------------------------------------



 



under (A) (1) the NRG Parent Debt or (2) any other Contractual Obligation to
which Parent is a party or affecting Parent or the properties of Parent or any
of its Subsidiaries except as could not reasonably be expected in the case of
this clause (2) to have a Material Adverse Effect, or (B) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which
Parent or its property is subject which could reasonably be expected to have a
Material Adverse Effect; or (iii) violate any Law the violation of which could
reasonably be expected to have a Material Adverse Effect.
          (c) Binding Effect. This Agreement has been, and each other
Transaction Document to which Parent and/or NRG Retail is a party, when executed
and delivered hereunder, will have been, duly executed and delivered by Parent
and/or NRG Retail. This Agreement constitutes, and each other Transaction
Document when so executed and delivered will constitute a legal, valid and
binding obligation of Parent and/or NRG Retail, enforceable against Parent
and/or NRG Retail in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.
          (d) No Proceedings. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of Parent or NRG Retail, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Parent or NRG Retail or against either of their
respective properties or revenues that purport to affect or pertain to this
Agreement, the other Transaction Documents to which either is a party or any of
the transactions contemplated hereby, if determined adversely, could reasonably
be expected to have a Material Adverse Effect.
          (e) Solvency. Parent is, together with its Subsidiaries on a
consolidated basis, Solvent.
SECTION 3.2 Indemnification; Expenses.
          (a) Parent shall defend, indemnify and hold harmless MLCI from and
against any and all costs, expenses, losses, damages, claims, and liabilities,
suffered or sustained by MLCI arising out of or resulting from any breach of any
of Parent’s or NRG Retail’s representations, warranties or covenants contained
herein, except for any such amounts resulting from any gross negligence, bad
faith or willful misconduct of MLCI.
          (b) The Parent agrees to reimburse MLCI for all reasonable, documented
out of pocket costs and expenses of MLCI (including, without limitation, the
reasonable, documented fees and expenses of legal counsel) in connection with
(a) any default under this Agreement and any enforcement or collection
proceeding resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (i) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (ii) judicial
or regulatory proceedings and (iii) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (b) the enforcement of this
Section 3.2. The expense and indemnity obligations hereunder shall be in
addition to any obligation that Parent may otherwise have under applicable law
or this Agreement.
          (c) NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, INCLUDING CONSEQUENTIAL
LOST PROFITS OR OTHER CONSEQUENTIAL BUSINESS INTERRUPTION DAMAGES, BY STATUTE,
IN TORT OR CONTRACT OR OTHERWISE.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS OF PARENT
SECTION 4.1 Exclusivity. From and after the date hereof until the Credit Sleeve
Termination Date, Parent shall not and shall not permit any of its Subsidiaries
(other than RERH Holdings and its Subsidiaries) to, engage, directly or
indirectly, in the Retail Energy Business in the ERCOT market area or any other
market area in which RERH Holdings and its Subsidiaries engage in the Retail
Energy Business. The foregoing shall not in any way limit the ability of
(i) Parent and its Subsidiaries (other than RERH Holdings and its Subsidiaries)
to sell wholesale power and related products or to enter into Prohibited New C&I
Contracts or (ii) Parent or any Subsidiary (or a surviving entity) to engage in
a previously existing Retail Energy Business in the ERCOT market immediately
following, and acquired directly as the result of, a transaction contemplated by
the last paragraph of the definition of “Change of Control” (as defined in the
CSRA).
SECTION 4.2 Non-Reliance. Each of Parent and NRG Retail acknowledge that they
have made their our own independent decision to enter into the Retail
Acquisition and as to whether the Retail Acquisition is appropriate or proper
for Parent and NRG Retail based upon their own judgment and upon advice from
such legal and financial advisers as they have deemed necessary. The terms of
the Retail Acquisition have been negotiated by Parent with REI on an arms-length
basis and Parent and NRG Retail are not relying on any communication (written or
oral) of MLCI or any of its affiliates for investment advice or as a
recommendation to enter into the Retail Acquisition and have not considered any
information or explanations related to the terms and conditions of the Retail
Acquisition as investment advice or a recommendation to enter into the Retail
Acquisition. No communication (written or oral) received from MLCI or it
affiliates shall be deemed to be an assurance or guarantee as to the expected
results of the Retail Acquisition and neither Parent nor NRG Retail shall have
any claim against MLCI or any of its affiliates with respect to the Retail
Acquisition all of which are hereby waived by Parent and NRG Retail.
SECTION 4.3 Investment Basket under NRG Credit Agreement.
          (a) From and after the date hereof until the Credit Sleeve Termination
Date, Parent shall maintain sufficient capacity under the exception to the
negative covenant restricting “Investments” (as defined in the NRG Credit
Agreement) pursuant to clauses (h), (l) or (m) of Section 6.05 of the NRG Credit
Agreement to permit it to make the then maximum amount of Contingent Equity
Contributions it would be obligated to make hereunder if the contingencies
giving rise to its capital contribution obligations were to occur.
          (b) Deliver to the Lender as soon as available, but in any event
within fifty (50) calendar days after the end of each of the first three Fiscal
Quarter of each Fiscal Year and within ninety (90) calendar days after the end
of each Fiscal Year a duly completed certificate signed by a Financial Officer
of the Parent certifying that the Parent is (and was at all times since the date
of the last delivered certificate under this Section 4.3(b), or in the case of
the first certificate delivered hereunder, since the date hereof) in compliance
with its covenant in clause (a) of this Section and providing a calculation in
reasonable detail as of such date setting forth such compliance.
SECTION 4.4 Other Covenants. The provisions of Article V and Article VI of the
NRG Credit Agreement (other than Sections 5.06, 5.07(b) and (c), 5.08, 5.09,
5.10, 6.11 and 6.15 thereof), together with all underlying definitions (the
“Specified Covenants”), all as in effect from time to time, are hereby
incorporated herein by reference mutatis mutandis and shall be deemed to
continue in effect (with any

9



--------------------------------------------------------------------------------



 



amendments, modifications or waivers thereof) for the benefit of MLCI; provided
that if the NRG Credit Agreement is no longer in effect or at any time the
aggregate outstanding principal amount of Indebtedness outstanding and/or
available to be drawn thereunder is less than $100 million then the foregoing
clause shall be deemed to apply to such Specified Covenants as the same were in
effect immediately before the NRG Credit Agreement ceased to be in effect or
immediately before the aggregate outstanding principal amount and/or amount
available to be drawn thereunder was reduced to less than $100 million, as the
case may be, and without giving effect to any amendments or waivers entered into
immediately prior to or otherwise in connection with the termination of such
agreement or such reduction in principal amount and provided further that
(i) with respect to Section 5.02 of the NRG Credit Agreement the following
clause shall not apply “maintain such other insurance as otherwise required by
the Security Documents”, (ii) with respect to Section 6.07 of the NRG Credit
Agreement, to the extent that the incorporation of such Section herein would
result in a breach under such Section under the NRG Credit Agreement or under
Section 4.08 of the Senior Note Documents, such incorporation shall be deemed
null and void only to the extent necessary to prevent such breach from occurring
and (iii) nothing in this Agreement shall limit the Liens of the lenders or the
loans under the NRG Credit Agreement with respect to the Parent or any of its
Subsidiaries other than RERH Holdings and its Subsidiaries.
     Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, (x) Parent shall have at all times the right (and MLCI
shall have no right or claim in respect of any such action) to amend, restate,
supplement, replace, obtain waivers or consents, or otherwise modify any and all
terms and conditions of the NRG Credit Agreement (including the Specified
Covenants) in accordance with the terms thereof (provided that after the date
when the aggregate outstanding principal amount of Indebtedness outstanding
and/or available to be drawn thereunder was reduced to less than $100 million,
no such amendment, restatement, supplement, replacement, waiver or modification
shall affect the Specified Covenants hereunder), and (y) (except following the
date when the aggregate outstanding principal amount of Indebtedness outstanding
and/or available to be drawn under the NRG Credit Agreement was reduced to less
than $100 million) a waiver of any breach of, or consent obtained under, any
term or condition of the NRG Credit Agreement (including with respect to the
Specified Covenants) obtained in accordance with the terms and conditions
thereof shall operate, automatically and without further action, as a waiver or
consent in respect of the same terms and conditions under this Agreement and any
other Transaction Document as relevant to the Specified Covenants.
ARTICLE V
MISCELLANEOUS
SECTION 5.1 Liability of Parent. Parent shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Parent and with respect to its representations and warranties set forth
hereunder.
SECTION 5.2 Specific Performance. Each of Parent and NRG Retail acknowledges and
agrees that the other parties hereto would be irreparably damaged in the event
that any of the terms or provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached. Therefore, each
of Parent and NRG Retail hereby agrees that each other party hereto shall be
entitled to an injunction or injunctions to prevent breaches of any of the terms
or provisions of this Agreement, and to enforce specifically the performance by
Parent and NRG Retail under this Agreement.
SECTION 5.3 Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Parent, NRG Retail, RERH Holdings, RERH and MLCI.

10



--------------------------------------------------------------------------------



 



SECTION 5.4 Notices. All demands, notices and communications to Parent, NRG
Retail, RERH Holdings, RERH or MLCI hereunder shall be in writing, personally
delivered, or sent by telecopier (subsequently confirmed in writing), reputable
overnight courier or mailed by certified mail, return receipt requested, and
shall be deemed to have been given upon receipt (a) in the case of Parent at the
following address: NRG Energy, Inc., 211 Carnegie Center, Princeton, New Jersey
08540, Attn: Treasurer, Chief Financial Officer and General Counsel, Telecopy
No. (609) 524-4501, (b) in the case of NRG Retail at the following address: NRG
Retail, LLC, c/o NRG Energy, Inc., 211 Carnegie Center, Princeton, New Jersey
08540, Attn: Treasurer, Chief Financial Officer and General Counsel, Telecopy
No. (609) 524-4501, (c) in the case of RERH Holdings at the following address:
RERH Holdings, LLC, c/o NRG Energy, Inc., 211 Carnegie Center, Princeton, New
Jersey 08540, Attn: Treasurer, Chief Financial Officer and General Counsel,
Telecopy No. (609) 524-4501, or such other address as shall be designated by
RERH Holdings in a written notice delivered to Parent, (d) in the case of RERH
at the following address: Reliant Energy Retail Holdings, LLC, c/o NRG Energy,
Inc., 211 Carnegie Center, Princeton, New Jersey 08540, Attn: Treasurer, Chief
Financial Officer and General Counsel, Telecopy No. (609) 524-4501, or such
other address as shall be designated by RERH in a written notice delivered to
Parent or (e) in the case of MLCI at the following address: 20 East Greenway
Plaza, Suite 700, Houston, Texas, 77046, Attn: Legal Department, Telephone (713)
544-5263, Telecopy No. (713) 544-5551.
SECTION 5.5 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties hereto relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the other Transaction Documents.
SECTION 5.6 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.
SECTION 5.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.8 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 5.9 Nonpetition Covenant; Bankruptcy.
          (a) Each of Parent and NRG Retail agree that prior to the date which
is one year and one day (or, if longer, the applicable preference period then in
effect and one day) after the satisfaction and performance in full of all
Secured Obligations under the Transaction Documents, it will not nor shall it
cause any of its Subsidiaries to institute against, or join any other Person in
instituting against, NRG Retail (in the case of Parent) or RERH Holdings or any
of its Subsidiaries (in the case of both Parent and NRG Retail) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy, insolvency, reorganization or similar law.
          (b) The obligations of the Parent and NRG Retail under this Agreement
will remain

11



--------------------------------------------------------------------------------



 



in full force and effect following any bankruptcy, insolvency, reorganization,
appointment of a receiver, liquidator, trustee or assignee in bankruptcy or
insolvency, winding up or liquidation of RERH Holdings or RERH.
SECTION 5.10 Binding Effect; Assignability; Third Party Beneficiary.
          (a) This Agreement shall be binding upon and inure to the benefit of
Parent, NRG Retail, RERH Holdings, RERH, MLCI and their respective permitted
successors and assigns; provided, however, that no party may assign its rights
or obligations hereunder or any interest herein without the prior written
consent of the other parties hereto. Notwithstanding the foregoing, each of the
parties hereto hereby acknowledges that (i) MLCI may assign all of its rights
hereunder to an assignee pursuant to the terms of the Transaction Documents, and
such assignee shall have all rights of MLCI under this Agreement (as if such
assignee were MLCI hereunder), including without limitation the Collateral
Trustee, and (ii) RERH will assign its rights hereunder to Collateral Trustee
and each of Parent and NRG Retail and RERH Holdings hereby consents to any such
assignments under the foregoing clauses (i) and (ii). All such assignees shall
be third party beneficiaries of, and shall be entitled to enforce MLCI’s rights
and remedies under this Agreement to the same extent as if they were parties
thereto, except to the extent specifically limited under the terms of their
assignment.
          (b) MLCI shall be a third party beneficiary of all of RERH Holdings’
and RERH’s rights and remedies hereunder, and shall be entitled, to the
exclusion of RERH Holdings and RERH, to enforce all of RERH Holdings’ and RERH’s
rights and remedies under this Agreement.
          (C) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Credit Sleeve Termination Date; provided,
however, that rights and remedies with respect to any breach of any
representation and warranty made by Parent or NRG Retail pursuant to Article III
hereof and the provisions of Section 3.2 and Section 5.8 shall survive any
termination of this Agreement.
SECTION 5.11 Term. This Agreement shall commence as of the date of execution and
delivery hereof and shall continue in full force and effect until the Credit
Sleeve Termination Date.


12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
or on behalf of each party hereto as of the date first above written.

            RELIANT ENERGY RETAIL HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RERH HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        NRG RETAIL, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   President        NRG ENERGY, INC.
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President and Treasurer        MERRILL LYNCH COMMODITIES, INC.
      By:   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
Managing Director and COO   

[Signature Page to Contingent Contribution Agreement]

